DETAILED ACTION

Remarks
This Office action is responsive to applicant’s amendment filed on September 30, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the phosphite compound" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3-6, 8-9 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takiguchi et al. (US 2015/0140448) in view of Nagayama et al. (US 2016/0276668) and Jung et al. (US 2005/0175897)
	For claims 1, 3, 4 and 13-15:  Takiguchi teaches a lithium secondary battery comprising a cathode, an anode, and an electrolyte disposed between the cathode and the anode, the cathode comprising a cathode active material represented by LiCoO2 and the electrolyte comprises a lithium salt, a non-aqueous solvent, and a disilane compound represented by General Formula (3):

    PNG
    media_image1.png
    66
    296
    media_image1.png
    Greyscale

where X3 is an organic group containing at least one atom is preferably an organic group containing a silicon atom, where the resulting Si-containing compound is hexamethyl disilane, inter alia. (Takiguchi in 0188, 0198, 0375)  The amount of the additive is in a range of about 1.0 mass % based on the total weight of the electrolyte, which teaches the claimed about 0.1 percent by weight to about 3 percent by weight, based on the total weight of the electrolyte, to the extent that a mass % of about 1.0 overlaps and is encompassed by applicant’s broader range. (Takiguchi in Table 1)  
	Takiguchi further teaches the electrolyte to comprise vinylene carbonate. (Takiguchi in 0281-0282)  Takiguchi does not explicitly teach an amount of the vinylene carbonate.  However, Takiguchi teaches that its amount relative to aromatic carboxylic acid ester (“Group (I) compound”) has a mass compounding ratio from 1.4:100 to 35:100 while the total content of the Group (I) compound is 0.001 mass % to 10 mass % in the nonaqueous electrolyte solution. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003);  see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997) ("'[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.'" (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1995)).  Furthermore, absent of unexpected results it is asserted that this is an optimizable parameter for a result-effective variable.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)  The skilled artisan would find obvious to find the optimum percentage of vinylene carbonate inclusive of less than about 2 percent by weight based on the total weight of the electrolyte as part of routine experimentation, and because its amount directly affects side reactions on the electrodes. (Takiguchi in 0114)
In addition, the electrolyte comprises methylene methane disulfonate (Takiguchi in 0150, 0104-0105) and a phosphate compound. (0288)  The methylene methane disulfonate is especially at 1 mass % or less (0106) and the phosphate compound is more preferably at 1 mass % or less (0289) so that combined is 2 mass % or less, which overlaps with the claimed range of about 2 percent by weight or less.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Takiguchi does not explicitly teach the anode to comprise an anode active material including a metal alloyable with lithium and a silicon-carbon composite material including silicon particles.  However, Nagayama in the same field of endeavor teaches an active material for an anode including a silicon-carbon composite material including silicon particles (Nagayama in 0316) and a metal alloyable with lithium (0348, 0351).  The skilled artisan would 
Takiguchi does not explicitly teach its cathode active material as LiNixM1-yO2-zAz.  However, Jung in the same field of endeavor teaches a cathode active material of 
LixNi1-yCoyO2-z-Az, LixNi1-y-zCoyMz-Az, LixNi1-y-zCoyMnzO2-α-Aα, and LixNi1-y-zCoyMnzMwO2-α-Aα where x, y, z, w, and a are given by 0.94≤x≤1.1, 0≤y≤0.5, 0≤z≤0.5, 0≤w≤0.5, 0≤α≤2 and where M is Al, Mg, Fe, V, Sr, inter alia, and where A is O, inter alia, which teaches or at least suggests the claimed cathode compositions. (Jung in 0024)  The skilled artisan would find obvious to further modify Takiguchi with a cathode active material of LiNixM1-yO2-zAz. The motivation for such a modification is to employ an active material that has excellent inhibition to swelling at high temperatures and that has outstanding electrochemical performance. (Jung in 0049, 0051)
  	For claim 5:  The lithium salt is lithium difluoro(oxalate)borate, inter alia. (Takiguchi in 0209)
	For claim 6:  The lithium salt comprises lithium difluoro(oxalate)borate and LiPF6, and an amount of the lithium difluoro(oxalate)borate is about 2 percent by weight or less, based on the total weight of the electrolyte. (Takiguchi in Table 1, 0154)
	For claim 8:  The phosphorus-containing compound is trimethyl phosphate, inter alia. (Takiguchi in 0288)
 	For claim 9:  The non-aqueous solvent comprises fluoro-ethylene carbonate. (Takiguchi in 0036, 0041)
	For claims 16 and 17:  In Nagayama, the metal alloyable with lithium comprises Sn, inter alia. (Nagayama in 0358)
	For claim 18:  As to a capacity of the silicon-carbon composite material being in a range of about 300 mAh/g to about 700 mAh/g, as Nagayama teaches the same silicon-carbon composite material as claimed, it is asserted that physical properties such as capacity are inherent. (MPEP 2112.01)
	For claims 19 and 20:  As to the battery having the claimed direct current internal resistance increasing rate and having the claimed cell energy density, it would naturally flow for the lithium secondary battery shown as obvious over Takiguchi, Nagayama and Jung to have the same direct current internal resistance increasing rate and cell energy density, inherently, absent of a showing by applicant that the claimed invention distinguishes over the reference.  In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977) and In re Spada, 15 USPQ 2d 1655 (Fed. Cir. 1990)  The prior art as a whole teaches or at least suggests a lithium secondary battery comprising a cathode of LiNixM1-yO2-zAz, an anode with an active material including a metal alloyable with lithium and a silicon-carbon composite material including silicon particles, and an electrolyte comprising a lithium salt, a non-aqueous solvent, and a disilane compound such as  hexamethyl disilane.  Thus, as the prior art lithium secondary battery is the same as the claimed invention, it is asserted that the prior art lithium secondary battery would have the same physical properties of resistance and energy density. (MPEP 2112.01)  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takiguchi et al. (US 2015/0140448), Nagayama et al. (US 2016/0276668) and Jung et al. (US 2005/0175897), and further in view of Iwami (US 2014/0356724).
The teachings of Takiguchi, Nagayama and Jung are discussed above.
As to the fluoro-ethylene carbonate being about 7% by volume or less, based on a total volume of the non-aqueous solvent, absent of unexpected results it is asserted that this is an optimizable parameter for a result-effective variable.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)  To this end, the skilled artisan would find obvious without undue experimentation to employ fluoroethylene carbonate at 7% by volume or less, as Iwami in the same field of endeavor teaches fluoroethylene carbonate as low as 0.5% by volume while specifically teaching that the amount of fluoroethylene carbonate directly affects the expansion of the battery, increases the viscosity of the non-aqueous electrolyte and reduces the diffusibility of lithium ions. (Iwami in 0023)  

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takiguchi et al. (US 2015/0140448), Nagayama et al. (US 2016/0276668) and Jung et al. (US 2005/0175897), and further in view of Yamaguchi et al. (US 2006/0115739)
The teachings of Takiguchi, Nagayama and Jung are discussed above.


Response to Arguments
Applicant's arguments filed 9/30/31 with the present amendment have been considered but are not persuasive.  Applicant submits that the claimed battery focuses on an electrolyte that necessarily includes methylene methane disulfonate and a phosphate compound in a combined amount of about 2 percent by weight or less, based on the total weight of the electrolyte, along with the recited vinylene carbonate, and the disilane compound of Formula 2, and that this very selective electrolyte is then used in combination with a high nickel cathode and an anode with particles of silicon.  This argument has been fully considered but is not found persuasive.  Initially, with respect to the present amendment to methylene methane disulfonate and a phosphate compound, as set forth in the present Office action, Takiguchi discloses the electrolyte to comprise both these compounds, as well as these compounds having a combined weight overlapping with applicant’s claimed range.  For at least this reason and for the reasons already made of record, the argument that the claimed electrolyte is nonobvious is not found persuasive.  The argument for a battery which combines the present electrolyte with a high nickel cathode and an anode 
Applicant’s submission of demonstrated unexpected results is acknowledged.  Applicant relies on Examples 4 and 7 in comparison to lithium nickel secondary batteries not employing the claimed electrolyte to show improved DCIR (direct current internal resistance).  However, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  To this end, the prior art cited is maintained to teach or at least suggest the presently claimed electrolyte which comprises a vinylene carbonate, a disilane compound represented by Formula 2, methylene methane disulfonate, and a phosphate compound and all of which are within applicant’s claimed amounts by weight.
As to the prima facie case mistakenly seeking support from a long list generic list of electrolyte compounds in Takiguchi, this argument is not found persuasive as while Takiguchi may disclose generic compounds, at the same time the patentees also disclose specific formulas such as cited in the present Office action, e.g. General Formula (3) to a disilane which is specifically further disclosed as hexamethyl disilane.  Even if Takiguchi has a long list, reliance on long list within a reference in a rejection does not, without more, weigh against the obviousness of the claimed invention.  Furthermore, a long list is nonetheless a finite number of identified, predictable solutions within which the skilled artisan would find obvious with a reasonable expectation of success a combination that is obvious to try. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722     

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722